IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 CHERI ANN LEINBERGER, MATTHEW                 :   No. 745 MAL 2018
 S. LEINBERGER, DANIEL P. SENECA,              :
 KATHLEEN A. SENECA AND WILLIAM J.             :
 NECKER,                                       :   Petition for Allowance of Appeal from
                                               :   the Unpublished Memorandum
                      Petitioners              :   Opinion and Order of the
                                               :   Commonwealth Court at No. 1620 CD
                                               :   2017 entered on October 11, 2018,
               v.                              :   affirming the Order of the Lehigh
                                               :   County Court of Common Pleas at No.
                                               :   2015-C-3839 entered on November
 ANTHONY G. STELLAR, AS TRUSTEE                :   10, 2017
 OF THE DEBORAH E. STELLAR                     :
 REVOCABLE TRUST,                              :
                                               :
                      Respondent               :


                                         ORDER



PER CURIAM                                                        Decided: May 24, 2019

       AND NOW, this 24th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, the Commonwealth Court’s order is VACATED, and this matter is remanded

for proceedings consistent with this Court’s decision in Slice of Life, LLC v. Hamilton Twp.

Zoning Hearing Bd., ___ A.3d ___, 2019 WL 1870562 (Pa. Apr. 26, 2019).